


117 S779 IS: Protecting Americans with Pre-Existing Conditions Act of 2021
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 779
IN THE SENATE OF THE UNITED STATES

March 16, 2021
Mr. Warner (for himself, Mrs. Shaheen, Mr. Cardin, Ms. Baldwin, Mr. Carper, Mr. Murphy, Mr. Peters, Mr. Reed, Ms. Duckworth, Mr. Kaine, Mr. Blumenthal, Mr. Menendez, Ms. Smith, Mr. Merkley, Ms. Cortez Masto, Mr. Van Hollen, Mrs. Gillibrand, Mr. Booker, Mr. Durbin, Mr. Luján, Mr. Markey, Ms. Warren, Ms. Rosen, Ms. Klobuchar, Ms. Stabenow, Mr. Casey, Mrs. Murray, Mr. Wyden, Mr. Tester, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To provide that certain rules and guidance related to waivers for State innovation under the Patient Protection and Affordable Care Act shall have no force or effect.


1.Short titleThis Act may be cited as the Protecting Americans with Pre-Existing Conditions Act of 2021. 2.Providing that certain rules and guidance related to waivers for State innovation under the Patient Protection and Affordable Care Act shall have no force or effect (a)In generalThe Secretary of Health and Human Services and the Secretary of the Treasury may not take any action to implement, enforce, or otherwise give effect to the rules and guidance described in subsection (b), and no such rules and guidance shall have any force or effect.
(b)Rules and guidanceThe rules and guidance described in this subsection are the following: (1)The provisions in the final rule issued by the Secretary of Health and Human Services and the Secretary of the Treasury on January 19, 2021, relating to Updates to State Innovation Waiver (Section 1332 Waiver) Implementing Regulations (86 Fed. Reg. 6138).
(2)The guidance issued by such Secretaries entitled State Relief and Empowerment Waivers (83 Fed. Reg. 53575 (October 24, 2018)), or any other rule promulgated to give effect to such guidance.  